Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150202                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150202
                                                                    COA: 313121
                                                                    Washtenaw CC: 11-001541-FC
  KYLE KEITH CLARK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 19, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, we VACATE the sentence of the Washtenaw Circuit Court, and we REMAND
  this case to the trial court for resentencing. Had Offense Variable (OV) 3, MCL 777.33,
  not been scored, the correct guidelines range was 84 to 140 months, rather than the range
  of 87 to 145 months on which the defendant’s sentence was based. Therefore, the
  defendant is entitled to relief under the rationale of People v Francisco, 474 Mich 82
  (2006). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 1, 2015
         s0624p
                                                                               Clerk